[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 06-15474                ELEVENTH CIRCUIT
                                                               APRIL 6, 2007
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                    D.C. Docket No. 05-01892-CV-RWS-1

EDWARD SLOAN,

                                                       Plaintiff-Appellant,

                                    versus

FULTON-DEKALB HOSPITAL AUTHORITY,

                                                       Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (April 6, 2007)

Before WILSON, PRYOR, and COX, Circuit Judges.

PER CURIAM:

      Edward Sloan sued Fulton-Dekalb Hospital Authority, alleging that he was

burned during a surgery at Grady Hospital in Atlanta, Georgia. Jurisdiction was
grounded upon diversity of citizenship. The district court dismissed the action as

time-barred.

      The parties agree that Georgia law determines whether Plaintiff’s lawsuit is

barred by the statute of limitations. See Cambridge Mut. Fire Ins. v. City of Claxton,

720 F.2d 1230, 1233 (1983). Plaintiff does not dispute that: (1) the complaint was

filed on the last day of the Georgia statute of limitations period for a renewal action;

and (2) service was not effected within five days thereafter. Therefore, under Georgia

law, the action is barred by the statute of limitations unless Plaintiff diligently

attempted to perfect service. Id. We find no error in the district court’s finding that

Plaintiff presented insufficient evidence of his diligence in attempting to perfect

service on Defendant. (R.1-18 at 13.)

      AFFIRMED.




                                           2